DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, discussion in the 3DEC2021 Interview, arguments presented by Applicant (11NOV2021), claims amended by Examiner’s Amendment (below), and Drawing amendment required by Applicant (see below), Claims 1 – 3, 7, 8, 10 – 13, 17, 18, and 20 - 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner's amendment was given via email from William JAFFE (Reg. No. 64,977) on 17DEC2021. 

Drawing amendments as illustrated in the attached Examiner-drawing-markup are required to be incorporated into Applicant-amended Drawings.

This listing of claims replaces all prior versions and listings in the application.


1. (Currently Amended) A middle frame, comprising: 
a middle plate; 
at least one middle element; 
at least one welding platform; and 
an outer frame, wherein
the at least one middle element is fixedly connected to an edge of the middle plate,
the at least one welding platform is fixedly connected to an inner side of the outer frame, and
the at least one welding platform on the outer frame is in welded connection with the at least one middle element on the middle plate[[.]];





wherein the at least one middle element is in embedded connection with the edge of the middle plate, and at least one of (i) a longest distance on a cross-section, roughly parallel with the middle plate, of a part that is of the at least one middle element and that is embedded into the middle plate is 100 millimeters or (ii) a depth at which the at least one middle element is embedded into the middle plate is less than or equal to 10 millimeters.

2. (Original) The middle frame according to claim 1, wherein:
a first end of the at least one middle element is fixedly connected to the edge of the middle plate, and a second end of the at least one middle element extends in a direction away from the middle plate;
a first end of the at least one welding platform is fixedly connected to the inner side of the outer frame, and a second end of the at least one welding platform extends towards the inner side of the outer frame; and
the second end of the at least one welding platform on the outer frame is in welded connection with the second end of the at least one middle element on the middle plate, and a gap is formed between the outer frame and the middle plate.

3. (Original) The middle frame according to claim 2, wherein the gap formed between the outer frame and the middle plate is filled with plastic.

4. (Cancelled)
5. (Cancelled)
6. (Cancelled)

7. (Original) The middle frame according to claim 1, wherein at least one groove is disposed on a surface of the middle plate, a buckle is disposed on the at least one middle element, and the buckle on the at least one middle element is embedded into the at least one groove on the middle plate.

8. (Original) The middle frame according to claim 1, wherein a fixed connection of the at least one middle element to the edge of the middle plate and/or the at least one welding platform to the inner side of the outer frame comprises at least one of an embedded connection, bonding, riveting, a screw-locking connection, or a groove-buckle connection.

9. (Cancelled) 

21, wherein both the first metal material and the second metal material are stainless steel, titanium alloys, aluminum alloys, magnesium alloys, zinc alloys, or copper alloys.

11. (Currently Amended) A terminal device, comprising: 
a display; a rear cover; 
a middle frame, wherein the display and the rear cover are fastened to two sides of the middle frame, and wherein the middle frame comprises: a middle plate, at least one middle element, at least one welding platform, and an outer frame, wherein
the at least one middle element is fixedly connected to an edge of the middle plate,
the at least one welding platform is fixedly connected to an inner side of the outer frame, and
the at least one welding platform on the outer frame is in welded connection with the at least one middle element on the middle plate[[.]];





wherein the at least one middle element is in embedded connection with the edge of the middle plate, and at least one of (i) a longest distance on a cross-section, roughly parallel with the middle plate, of a part that is of the at least one middle element and that is embedded into the middle plate is 100 millimeters or (ii) a depth at which the at least one middle element is embedded into the middle plate is less than or equal to 10 millimeters.

12. (Original) The terminal device according to claim 11, wherein:
a first end of the at least one middle element is fixedly connected to the edge of the middle plate, and a second end of the at least one middle element extends in a direction away from the middle plate;
a first end of the at least one welding platform is fixedly connected to the inner side of the outer frame, and a second end of the at least one welding platform extends towards the inner side of the outer frame; and
the second end of the at least one welding platform on the outer frame is in welded connection with the second end of the at least one middle element on the middle plate, and a gap is formed between the outer frame and the middle plate.

13. (Original) The terminal device according to claim 12, wherein the gap formed between the outer frame and the middle plate is filled with plastic.

14. (Cancelled)
15. (Cancelled)


17. (Original) The terminal device according to claim 11, wherein at least one groove is disposed on a surface of the middle plate, a buckle is disposed on the at least one middle element, and the buckle on the at least one middle element is embedded into the at least one groove on the middle plate.

18. (Original) The terminal device according to claim 11, wherein a fixed connection of the at least one middle element to the edge of the middle plate and/or the at least one welding platform to the inner side of the outer frame comprises at least one of an embedded connection, bonding, riveting, a screw-locking connection, or a groove-buckle connection.

19. (Cancelled)

20. (Currently Amended) The terminal device according to claim [[11]]22, wherein both the first metal material and the second metal material are stainless steel, titanium alloys, aluminum alloys, magnesium alloys, zinc alloys, or copper alloys.

21. (New) The middle frame according to claim 1, wherein:
the at least one middle element is made of a first metal material; 
the at least one welding platform is made of a second metal material; 

both weight percentage content of the main element in the first metal material and weight percentage content of the main element in the second metal material are greater than or equal to a threshold; and 
the threshold ranges from 60% to 100%.

22. (New) The terminal device according to claim 11, wherein:
the at least one middle element is made of a first metal material; 
the at least one welding platform is made of a second metal material; 
a main element of the first metal material is the same as that of the second metal material; 
both weight percentage content of the main element in the first metal material and weight percentage content of the main element in the second metal material are greater than or equal to a threshold; and 
the threshold ranges from 60% to 100%.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644